Citation Nr: 1541056	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for sinusitis.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 and August 20January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
	
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidence was associated with the claims file after the statement of the case was issued in March 2014.  Specifically, the claims file includes a July 2015 VA examination with respect to the Veteran's sinusitis.  The RO did not readjudicate the Veteran's increased rating for sinusitis and issue a supplemental statement of the case.  As the evidence is pertinet to the Veteran's claim on appeal, the RO/AMC must readjudicate the claim with consideration of all of the evidence of record and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to the increased rating claim for sinusitis and to elicit from the Veteran the appropriate consent to obtain any private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claim on appeal and associate them with the Veteran's VA claims folder.

2. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






